Citation Nr: 0831892	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-31 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral leg disorder.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder, prior to May 15, 2006.

3.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder, since May 15, 2006.

4.  Entitlement to an initial compensable rating for pes 
planus.

5.  Entitlement to an initial compensable rating for hearing 
loss.

6.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy of the right eye.

7.  Entitlement to a total disability rating based on 
individual unemployability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2003, 
January 2005 and July 2006 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which denied entitlement to the benefits currently sought on 
appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in a videoconference hearing in April 2008 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral leg disorder was 
denied by the RO in a rating decision dated in April 1986.  
The veteran did not perfect an appeal of that decision.

2.  The claim for service connection for a bilateral leg 
disorder was denied for lack of new and material evidence in 
August 2001.  The veteran did not perfect an appeal of that 
decision.

3.  Evidence submitted since the August 2001 rating decision 
is new in that it has not been previously considered, but it 
is not material in that is does not relate to an 
unestablished fact necessary to substantiate the claim, nor 
raise a reasonable possibility of substantiating it.

4.  Prior to May 2006, the veteran's PTSD was manifested by 
chronic sleep disturbance, hypervigilance, anger and temper 
management issues leading to social isolation, and some 
anxiety with restlessness. 

5.  Since May 2006, the veteran's PTSD has been manifested by 
chronic sleep disturbance, hypervigilance with elements of 
paranoia, anger issues leading to social isolation, 
occasional suicidal thoughts, and anxiety.

6.  There is no evidence of record showing that at any time 
during the appeal, the veteran has had incoherent or 
illogical speech, problems of memory or concentration, panic 
attacks, spatial disorientation, neglect of physical 
appearance, psychotic symptoms of any kind, or other symptoms 
on a par with the level of severity exemplified in these 
manifestations.  

7.  Throughout the appeal, the veteran's service-connected 
pes planus has been manifested by mild symptoms of occasional 
calluses. 

8.  The evidence does not show that the veteran's pes planus 
has resulted in abnormal weight-bearing, displacement of the 
Achilles tendon, pain on manipulation, or marked deformity.  
Nor is the use of orthotics required. 

9.  Throughout the appeal, the veteran's service-connected 
hearing loss has been manifested by Level I hearing 
impairment.

10.  Throughout the appeal, the veteran's diabetes mellitus 
with diabetic retinopathy of the right eye has required the 
use of daily insulin, a restricted diet, and vision 
correctable to 20/20.

11.  The medical evidence does not show that the veteran's 
activities have been regulated due to his diabetes mellitus, 
or that he has had ketoacidosis or hypoglycemic reactions 
requiring hospitalizations. 


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for a bilateral leg disorder is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1985).

2.  The last final disallowance of the service connection 
claim was by rating decision in August 2001.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 
(2000).
 
3.  New and material evidence has not been submitted 
regarding the veteran's claim of entitlement to service 
connection for a bilateral leg disorder; therefore, the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

4.  The criteria for an initial rating in excess of 30 
percent for post-traumatic stress disorder are not met prior 
to May 15, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.129, 4.130, Diagnostic 
Code 9411 (2007).

5.  The criteria for a rating in excess of 50 percent for 
post-traumatic stress disorder are not met since May 15, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.129, 4.130, Diagnostic Code 9411 
(2007).

6.  The criteria for an initial compensable rating for 
bilateral pes planus have not been met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).

7.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2007). 

8.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with diabetic retinopathy of the right eye 
are not met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  The 
character of that notice depends on the nature of the claim.  
Because the veteran's appeal involves various issues, each is 
discussed separately.  

With respect to the veteran's application to reopen a 
previously denied claim of service connection, the agency of 
original jurisdiction (AOJ) notified him in October 2003 of 
the standard by which evidence is considered to be new and 
material.  This notice also informed the veteran of the 
information and evidence necessary to substantiate the 
underlying claim for service connection and of the relative 
burdens of VA and the veteran, relating to the information 
and evidence that VA would seek to provide and that which he 
was expected to provide.  

In a notice dated in January 2005, the veteran was informed 
that the reason his claim had been denied previously was 
because the evidence did not show that he had a current leg 
disability that was caused by an event in service.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  In March 2006, he was 
further notified of the elements of the underlying service 
connection claim, and particularly the process by which the 
initial disability rating is rendered, and how an effective 
date is established.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Although these last two notices were delivered after the 
initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
October 2007 supplemental statement of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his new and material evidence claim and the 
late notice did not affect the essential fairness of the 
decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

The veteran's appeal of the initial ratings for PTSD, hearing 
loss, and pes planus raise different notice obligations.  By 
way of history, in March 2002, service connection for PTSD 
was granted.  An initial 30 percent rating was assigned which 
he appealed.  In a November 2003 letter, the veteran was 
informed of that he must provide evidence that his disability 
had become worse to be entitled to a higher rating.  In 
October 2003 and March 2004, the AOJ sent a letter to the 
veteran providing the notice required for the initial claims 
of service connection for pes planus and hearing loss, 
respectively.  Service connection was subsequently granted 
for those two disorders, and the veteran appealed the initial 
rating assigned.  In cases such as this, where service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

The appellant bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  He has made no such argument.  Regardless, in a 
March 2006 letter, the AOJ notified the veteran of the 
process by which disability ratings are determined, and what 
evidence is needed to substantiate higher ratings.  The 
veteran was given the opportunity to submit additional 
information.  The claims subsequently were readjudicated in 
the October 2007 SSOC.  Accordingly, the veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claims for higher initial ratings.

The veteran's claim for an increased (non-initial) rating for 
diabetes mellitus also triggers separate notice.  See 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In May 
2004, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an increased 
rating, indicating that he must show that his disability had 
increased in severity.  This notice included information and 
evidence that VA would seek to provide and that which the 
veteran was expected to provide.  

In March 2006, the veteran was further notified that 
disability evaluations are based on the ratings schedule in 
the Code of Federal Regulations and assigned a rating between 
0 and 100 percent, depending on the relevant symptomatology.  
It instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment.  It specifically 
listed examples of such evidence, such as on-going treatment 
records, Social Security Administration determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  

While neither letter provided the veteran with at least 
general notice of the rating criteria by which his diabetes 
mellitus is rated, the veteran incurred no prejudice, as he 
was provided that information in the September 2005 statement 
of the case.  Furthermore, as evidenced by his April 2008 
hearing testimony before the undersigned, the veteran has 
actual knowledge of the types of information that will 
substantiate not just his diabetes mellitus claim, but each 
of his increased rating claims, as he specifically testified 
to the symptoms he experiences, as well as the effects that 
his disabilities have on his daily life.  Thus, while perfect 
notice was not affected, the veteran has shown that he has 
knowledge of what is required to substantiate his claims.  
Again, while these notices were primarily accomplished after 
the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in a July 
2006 SSOC.  See Prickett v. Nicholson, supra.  For these 
reasons, the otherwise defective notice has resulted in no 
prejudice to the veteran. 

VA also has a duty to assist the veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2007).   In an 
application to reopen a previously denied claim, VA's 
responsibility extends to requesting evidence from any new 
source identified by the claimant, and if that evidence is 
then not new and material, the claim is not reopened, and 
VA's duties have been fulfilled.  To be clear, VA does not 
have a duty to provide the veteran a VA examination and/or an 
opinion if the claim is not reopened.  See 38 U.S.C. § 
5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  
As discussed above, in this case, the AOJ complied with VA's 
notification requirements referable to the veteran's new and 
material evidence claim.  All identified and available 
treatment records have been secured.  Since no new and 
material evidence has been submitted, however, an examination 
and an opinion are not required.  

Referable to the remaining claims, it is noted that the 
veteran's service treatment records are of record.  He has 
been medically evaluated in conjunction with each of his 
increased ratings claims.  Additional efforts to assist the 
veteran would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The duty to assist 
has been fulfilled.



New and Material Evidence

The veteran seeks service connection for a bilateral leg 
disorder, which he contends is the result of an accident in 
service in which a truck ran over his legs.  This claim was 
denied by rating decision in April 1986, because although 
there was evidence of the accident in service, there was no 
lasting disability found resulting from the abrasions to the 
legs noted at that time.  Of record at the time of the denial 
were the veteran's service treatment records.  Although the 
veteran filed a notice of disagreement with the denial, and 
the AOJ issued a statement of the case, the veteran did not 
perfect his appeal with a VA Form 9 or equivalent.  As such, 
the April 1986 rating decision became final.  38 U.S.C. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1985).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

The veteran attempted to reopen the claim in June 2001 by 
submitting outpatient clinical records, dated from January to 
May 2000.  These records did not show treatment for any 
disorder of the legs.  The claim was denied by rating 
decision in August 2001, as no new and material evidence had 
been submitted.  The veteran did not appeal this decision.  
It too, therefore, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2000).

The veteran's next application to reopen the claim was 
received in February 2003.  Following the January 2005 
denial, he perfected an appeal, and it is this claim that is 
currently before the Board.  VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  Accordingly, in determining this 
claim, the evidence associated with the file since August 
2001 (the last final disallowance) will be reviewed.  The law 
provides that evidence proffered by the veteran to reopen his 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).

The additional evidence includes VA outpatient clinical 
records dated from August 2001 to August 2007, a January 2002 
VA examination report related to the veteran's legs, and 
multiple personal statements.  The veteran's April 2008 
hearing testimony has also been considered.  For the reasons 
discussed below, while this evidence is new, it is not 
material.

The outpatient clinical records show treatment for various 
disorders; however, they are negative for treatment or 
diagnosis of a bilateral leg disorder.  The veteran has 
presented on occasion with complaints of diffuse pain; 
however, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Therefore, these complaints are not material to 
reopening the veteran's claim.  

The January 2002 VA examination report is also new.  The 
veteran's contention that he sustained a long lasting injury 
to the legs as a result of the in-service accident was noted.  
Objective examination, however, was "essentially 
unremarkable" with only the possibility of bilateral 
Achilles tendonitis.  This diagnosis, however, is not 
repeated in any of the veteran's treatment records 
thereafter.  Even presuming for the sake of this decision 
that this does constitute a diagnosis for the lower 
extremities, it does not raise a reasonable possibility of 
substantiating the claim.  As such, the exam report does not 
constitute new and material evidence sufficient to reopen the 
claim. 

What remains are the veteran's own statements, both written 
and in his hearing testimony, regarding the lasting injury he 
feels he has sustained due to the in-service accident.  While 
it is true that in claims to reopen, medical evidence is 
presumed credible, a statement that is on its face beyond the 
competence of the witness, (that is, testimony on a subject 
about which the witness has no personal knowledge or 
expertise whatsoever), will not be presumed credible.  See 
Rucker v. Brown, 10 Vet. App. 67, 77 (1997).  Put another 
way, the credibility presumption does not extend to 
competency.  For example, in a claim such as this which was 
previously denied because of no diagnosis that can be linked 
to service, a veteran cannot meet the new and material 
evidence threshold by himself testifying that he has a 
current disability that is medically related to his service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the veteran's assertion that he continues to have 
a lasting disability in his legs related to his service is 
afforded no probative weight in this determination, as there 
is no evidence that he has received specialized medical 
training and knowledge, making him competent to render such 
an opinion. 

In sum, the evidence that has been added to the file since 
the last final disallowance in August 2001 does not directly 
address the specified reason for the earlier denial of 
service connection; nor does it directly address an 
unestablished fact that is necessary for the claim to be 
substantiated.  The new evidence does not raise a reasonable 
possibility of substantiating the veteran's claim since it 
does not show a diagnosed condition that may have any link to 
service.  Accordingly, the veteran has not submitted evidence 
that is new and material, and the claim for service 
connection for a bilateral leg disorder is not reopened.

Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected disabilities.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disabilities, the 
level of disability throughout the appellate period is of 
particular concern.  In this case, the veteran has appeals of 
the assignment of initial ratings for his PTSD, pes planus, 
and hearing loss.  He also has an appeal of the denial of an 
increased rating for diabetes mellitus.  In each type of 
case, staged ratings are available to account for any varying 
and distinct levels of severity manifested throughout the 
entire time period that a rating claim has been pending.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (relating to 
staged ratings for initial rating claims); Hart v. Mansfield, 
21 Vet. App. 505 (2007) (relating to increased rating claims 
taking place over a long appellate period).  Each of the 
veteran's claims will be discussed in turn below.

PTSD 

Service connection was established for post-traumatic stress 
disorder (PTSD) by rating decision in March 2002.  An initial 
rating of 30 percent was assigned, with an effective date of 
September 10, 2001, the date of receipt of his claim.  The 
veteran appealed the initial rating.  That appeal is now 
before the Board.  During the course of the appeal, the RO 
granted an increased evaluation to 50 percent, effective on 
May 16, 2006.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. Thus, the rating issue, both before 
and after the May 2006 increase, remains in appellate status.

Under the rating criteria for mental disorders, a 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name. Id.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  That is to say, the severity represented by those 
examples may not be ignored.

The evidence prior to the May 2006 increase consists of a 
January 2002 VA examination; VA outpatient clinical records, 
to include mental health clinic records; and personal 
statements from the veteran.  Based on a review of all of the 
evidence, for the reasons discussed below, a rating in excess 
of 30 percent for the period prior to May 2006 is not 
warranted.

At his January 2002 VA examination, the veteran presented 
with complaints of feeling numb emotionally and having 
problems controlling his anger and temper.  He also reported 
feeling hypervigilant and described instances of getting up 
at night to patrol his house and property.  He spent a lot of 
time sitting in his carport, and otherwise having no social 
contacts except of his long-term girlfriend.  

Objective examination revealed that he was alert and 
oriented, with appropriate grooming.  He avoided eye contact 
and appeared sullen and depressed.  He demonstrated little 
capacity for intimate feelings.  He reported a remote history 
of suicidal thoughts, though no plan or intent.  Memory and 
concentration testing were normal.  Likewise, the veteran's 
thought processes were evaluated as logical and coherent.  
His judgment was noted to be good, though he had limited 
self-awareness. 

The concurrent outpatient clinical records, dating from 
September 2001 to December 2005, reveal similar findings.  
The veteran reported a continuing struggle with anger 
management in September 2001, September 2003, and January 
2005.  He also espoused sleep disturbances (both falling 
asleep and having nightmares) on several occasions.  See, 
e.g., VA progress notes, September 2001, March 2003, 
September 2003, and December 2005.  The other commonly 
recurring symptom from the clinical records is anxiety, and a 
tendency to fidget or appear restless, though the veteran 
consistently denied panic attacks.  

Notably, each of the veteran's evaluations prior to May 2006 
found his thought process to be logical, his speech coherent, 
and the veteran to be alert and oriented to time and place.  
He was always adequately groomed.  His concentration and 
memory were noted continually to be good, while his insight 
and judgment were evaluated as fair to good.  He was 
consistently noted to be free of delusions, hallucinations, 
or other psychotic behavior.  While the veteran had 
occasional thoughts involving homicide, they tended to be in 
response to significantly stressful events, such as when his 
daughter-in-law was robbed.

These symptoms do not more nearly approximate those 
contemplated by the rating categories higher than 30 percent.  
The veteran's disability picture primarily includes chronic 
sleep disturbance, hypervigilance, anger and temper 
management issues, and anxiety with restlessness.  He also 
has socialization issues, tending to keep to himself.  
However, the veteran's records do not show that he has 
symptoms on par with those contemplated at the 50 percent 
level, such as difficulty understanding complex commands; 
panic attacks; or impaired judgment.  Nor do his symptoms 
rise to the level of the 70 and 100 percent ratings, which 
speak to more significant symptomatology, like illogical or 
incoherent communication, psychotic behaviors, or grossly 
inappropriate behavior.  As such, the veteran's disability 
does not warrant more than the 30 percent assigned for the 
period prior to May 2006.

Since May 2006, the veteran's disability is rated at the 50 
percent level, based on his VA examination of that date.  At 
that time, he presented with complaints of sleep problems 
involving nightmares.  He found himself having more intrusive 
memories during the day as well.  He also continued to feel 
the need to secure his perimeter when in his home.  He stated 
that he avoided people because of his irritability.  As a 
result, he did not have any meaningful social relationships.

Objective observation revealed that the veteran wore dark 
sunglasses during the exam, and thus avoided all eye contact.  
He was still alert and oriented to time and place, however.  
Memory and concentration testing revealed no abnormalities.  
He displayed no inappropriate behavior, nor espoused any 
history of the same.  He denied hallucinations and delusions.  
His thought processes were logical and speech normal.  

The subsequent outpatient clinical records do not contradict 
these findings.  In October 2006, the veteran described 
himself as isolating more often, with some occasional 
suicidal thoughts, though without plan.  Although he reported 
a continuing problem with anger management, his judgment and 
insight were found to be fair.  In May 2007, the veteran 
began group therapy, with some success.  See VA progress 
notes, May to August 2007.  While the intrusive thoughts 
continued to bother him, he had no obsessions, 
hallucinations, or delusions.  He did feel slightly paranoid, 
in that he believed others to be talking about him.  
Cognitively, however, he was grossly intact. 

In sum, the veteran's symptoms since May 2006 have consisted 
of chronic sleep disturbance, social isolation, anger issues, 
and some feelings of paranoia.  He continues to have 
intrusive thoughts and memories of his wartime experience, as 
well as occasional suicidal thoughts.  These symptoms amount 
to a disturbance of motivation and mood that is adequately 
compensated at the 50 percent level currently assigned.  In 
particular, the higher levels of 70 and 100 percent 
contemplate more significant behavioral problems, involving 
obsessional rituals that interfere with routine activities, 
near-continuous panic, and unprovoked periods of violence.  
The veteran has not espoused such symptoms.  The higher 
categories also contemplate psychotic tendencies, such as 
being in persistent danger of hurting oneself or others, 
disorientation to time and place, and forgetting one's own 
name or that of relatives.  This record is completely devoid 
of such symptoms.  Accordingly, the veteran's disability 
picture does not warrant a rating in excess of 50 percent 
since May 2006.  

The veteran's disability rating is currently staged, with a 
30 percent rating prior to May 2006 and a 50 percent rating 
thereafter.  The evidence does not present a situation in 
which further stages are necessary.  As the preponderance of 
the evidence is against the veteran's claim both before and 
after May 2006, the benefit of the doubt provision does not 
apply.  A higher rating for the veteran's PTSD at any time 
during the appeal is not warranted.

Pes Planus

The initial noncompensable rating for the veteran's service-
connected pes planus is in effect for the length of the 
appellate period and was established effective in February 
2003.  Under the applicable rating criteria found at 38 
C.F.R. § 4.71a,  DC 5276 (2007), a noncompensable rating is 
appropriate for mild symptoms, which are relived by built-up 
shoe or arch supports.  The next higher rating of 10 percent 
is for moderate symptoms, when the weight-bearing line is 
over or medial to the great toe, there is inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  The 30 percent rating applies if the bilateral 
disorder is severe, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  The maximum rating (50 percent) 
is warranted if the bilateral disorder is pronounced, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

In November 2004, the veteran underwent a VA examination 
specifically for pes planus.  At that time, the veteran 
denied having any problems with his feet.  When informed that 
he was being examined because he had filed for service 
connection for pes planus, he then stated that his feet hurt.  
Objective examination revealed no deformity of pronation, 
abduction, or otherwise.  This was confirmed on a concurrent 
x-ray.  The veteran exhibited normal weight-bearing and his 
Achilles tendons were normally aligned.  The examiner did not 
observe any pain on manipulation.  There were no skin 
changes.  

A month later, in December 2004, the veteran underwent a VA 
examination for diabetes mellitus, at which time a diabetic 
foot exam also was conducted.  There was no swelling.  Nor 
were any deformities noted.  The veteran's outpatient 
clinical records show periodic diabetic foot examinations 
throughout the course of the appeal with similar results.  
See, e.g., VA progress noted dated in December 2005.  

A May 2006 VA general medical examination found the feet to 
be unremarkable.  The veteran had "slightly flattened 
arches" indicative of pes planus; however, he executed a 
full range of motion of the ankles and feet, without pain.  
The impression was "mild flat feet."

The veteran's hearing testimony does not contradict these 
findings.  He testified that he has not required the use of 
orthotics.  He did indicate that he had calluses.  From a 
review of the record, there has been periodic shaving of 
calluses in the course of his treatment for diabetes 
mellitus.  While callosities are a factor for consideration 
in the higher, 30 percent, rating criteria, the regulation 
describes the 30 percent rating as the equivalent of severe 
pes planus.  As occasional callosities appear to be the only 
symptom of the veteran's service-connected pes planus, the 
veteran's symptomatology more nearly approximates the 
criteria for the currently assigned noncompensable 
evaluation.  

This disability picture does not warrant a compensable rating 
under 38 C.F.R. § 4.73, DC 5276.  Specifically, the veteran's 
symptoms are no more than mild, which is contemplated by the 
noncompensable rating.  He does not exhibit those symptoms 
noted in the higher rating categories, such as 
disproportionate weight-bearing, displacement of the Achilles 
tendon, or marked deformity of the feet.  Manipulating the 
foot has not caused pain or spasm.  In all, while the veteran 
clearly has pes planus, his symptoms have been noted 
consistently throughout the medical record to be mild in 
nature.  Accordingly, a compensable rating is not warranted 
at any time during the appeal.  Given the stability of the 
symptoms, staged ratings are not appropriate.  The 
preponderance of the evidence is found to be against the 
veteran's claim; the benefit of the doubt provision does not 
apply.

Hearing Loss

Service connection for the veteran's hearing loss disability 
was established by rating decision in January 2005.  The 
initial rating assigned is a noncompensable rating, effective 
in December 2003.  In assigning this evaluation for the 
veteran's hearing loss, the RO considered the veteran's 
pertinent history and the objective medical findings.  
Specifically, on audiological evaluation in November 2004, 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
55
60
LEFT
20
20
55
70
65

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 41 decibels, and was 53 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 94 percent in the right ear and 98 percent in the 
left ear.  

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the right ear (0 to 41 average puretone 
threshold, with between 92 and 100 percent speech 
discrimination).  Based on the same table, the results also 
yield a numerical designation of I for the left ear (50 to 57 
percent average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designation of I for each ear into Table VII 
produces a noncompensable disability evaluation under 
Diagnostic Code 6100.

The veteran underwent an additional audiological evaluation 
in May 2006.  The audiogram revealed these results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
55
50
LEFT
10
20
45
65
55

The puretone threshold average from 1000 to 4000 Hz recorded 
for the right ear was 38 decibels, and was 46 decibels for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 98 percent in the right ear and 94 percent in the 
left ear.  

Similarly, these results when applied to the table in 38 
C.F.R. § 4.85 continue to yield a numerical designation of I 
for the right ear (0 to 41 average puretone threshold, with 
between 92 and 100 percent speech discrimination) and a 
designation of I for the left ear (42 to 49 percent average 
puretone decibel hearing loss, with between 92 and 100 
percent speech discrimination).  As above, when the category 
designation of I is entered for each ear into Table VII, a 
noncompensable disability evaluation results.

The veteran's outpatient clinical records do not contradict 
these findings.  They show that the veteran has reported for 
hearing aid adjustment, but has not reported a worsening of 
hearing.  There are no additional audiograms of record.  In 
his hearing before the undersigned, he reconfirmed that his 
hearing was about the same as it had been before.  He 
indicated that primarily, his hearing problem bothered him 
most in crowded room situations like at the VA Medical Center 
when waiting for and seeking treatment.  

The hearing results throughout the course of the appeal show 
that a noncompensable rating is appropriate in this case.  
This is not to say that the veteran does not have hearing 
loss.  The grant of service connection recognizes that very 
fact.  However, pertinent case law provides that the 
assignment of disability ratings for hearing impairment is to 
be derived by the mechanical application of the ratings 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  Those results as described above 
yield a noncompensable evaluation.  Furthermore, as the 
results have been consistent throughout the appeal, staged 
ratings are not warranted.  The claim for a higher initial 
rating must be denied.

Diabetes Mellitus 

The veteran seeks an increased rating for his service-
connected diabetes mellitus.  Service connection was 
established in August 2001 and was evaluated as 20 percent  
disabling under 38 C.F.R. § 4.119, DC 7913.  The veteran 
brought his claim for an increased rating in April 2004.  

Under the rating criteria for the endocrine system, and 
specifically for diabetes mellitus, the next higher 
evaluation of 40 percent is assigned when the disorder 
requires insulin, a restricted diet, and the regulation of 
activities.  "Regulation of activities" means that the 
medical evidence must show that it is medically necessary for 
the veteran to avoid strenuous occupational and recreational 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360 
(2007).  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, a restricted diet, and the regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A total evaluation of 100 percent is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
a restricted diet, and the regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

The threshold symptom required for the next higher (40 
percent) evaluation is that a medical doctor has regulated 
the veteran's social and occupational activities due to his 
service-connected diabetes.  In his hearing before the 
undersigned, the veteran testified that his doctors have 
indeed told him to avoid certain activities, such as mowing 
the lawn and driving.  A review of the medical record, 
however, does not confirm that statement.  In his December 
2004 VA examination, the veteran reported no restriction of 
activities.  Indeed, a March 2005 progress note indicated 
that the veteran had been advised to exercise daily in 
addition to maintaining a strict diet.  His routine follow-up 
visits for his diabetes show that he is very noncompliant 
with his diet and for that reason has had to have increased 
insulin doses.  However, these records are still negative for 
any physician's statement regarding the regulation of the 
veteran's activities.  

The record also is devoid of the other symptoms contemplated 
by the higher rating categories.  For example, the record 
does not show, nor does the veteran contend that he has had, 
episodes of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations.  He specifically denied such 
hospitalizations in his hearing.  Nor has there been shown a 
progressive loss of weight and strength due to his diabetes.  
See, e.g., August 2006 progress note, indicating 
noncompliance with the recommended diet and increased weight. 

The schedule directs that compensable complications of 
diabetes will be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under DC 7913, meaning that those 
noncompensable complications will be folded into the 
disability rating assigned under that code.  In this case, 
the veteran does have diabetic complications, namely erectile 
dysfunction (ED) and diabetic retinopathy in his right eye.  
Service connection was granted for ED separately by rating 
decision in November 2005.  A disability evaluation was 
assigned, and the veteran did not appeal that rating.  
Therefore, it will not be further discussed.  

The veteran's diabetic retinopathy was dealt with in a July 
2006 rating decision.  Because it was found that the 
retinopathy was noncompensable, it was combined into the 
veteran's rating for diabetes under DC 7913.  The veteran 
argues that he should have a separate rating for the 
retinopathy.  In May 2006, he underwent a VA eye examination 
to determine the severity of his diabetic retinopathy.  That 
exam demonstrated that the veteran's vision in both eyes was 
correctable to 20/20.  He was noted to have mild 
nonproliferative diabetic retinopathy in his right eye only.  
On this evidence, there is no basis for a separate rating 
under 38 C.F.R. § 4.84a.

In all, the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for his service-
connected diabetes mellitus.  Further, as his level of 
disability has remained stable relative to the symptoms 
contemplated in the rating schedule for the length of the 
appeal period, staged ratings are not necessary.  A rating in 
excess of 20 percent is not warranted.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for a 
bilateral leg disorder is denied.

Entitlement to an initial rating in excess of 30 percent, 
prior to May 15, 2006, for post-traumatic stress disorder is 
denied.

Entitlement to a rating in excess of 50 percent since May 15, 
2006, for post-traumatic stress disorder is denied.

Entitlement to an initial compensable rating for pes planus 
is denied.

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with diabetic retinopathy of the right eye is 
denied.



REMAND

The veteran seeks a total disability rating based on 
individual unemployability (TDIU).  Entitlement requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a  determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the  veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The governing regulations provide that, to qualify for a 
TDIU, if there are two or more service-connected 
disabilities, as here, at least one shall be rated at 40 
percent or more, and there shall be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If, however, the evidence 
demonstrates that the veteran is unemployable by reason of 
his service-connected disabilities, but fails to meet these 
percentage standards, the claim shall be submitted to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

In this case, as the veteran's disability ratings stand, he 
does not meet the percentage requirements stated in section 
4.16(a).  However, the evidence is less clear as to whether 
the combination of his service-connected disabilities result 
factually in unemployability sufficient to trigger section 
4.16(b).  In the May 2006 PTSD examination report, the 
examining psychiatrist indicated that he did not believe the 
veteran's PTSD would have any significant impact on his 
ability to carry out work responsibilities, but that he 
"would be concerned about" the veteran's irritability, and 
consequent inability to interact with other people.  The 
audiologist who conducted the veteran's  audio examination 
that same month found that his hearing loss "may impair" 
his ability to communicate effectively in an employment 
setting.  The June 2006 diabetes mellitus examination report 
indicated that the veteran's diabetes was poorly controlled 
and "will likely affect adversely" his employability; 
however, the examiner did not opine whether it would preclude 
employment.  Lastly, there is no medical opinion of record 
that speaks to the effect of the combination of each of the 
veteran's service-connected disabilities on his 
employability.  

Though not dispositive, it is notable that the Social 
Security Administration found the veteran disabled due to, 
among other disabilities, his diabetes mellitus, hearing 
loss, and PTSD.  As such, an opinion must be obtained which 
encompasses the combined effects of the veteran's service-
connected disabilities alone on his ability to maintain 
employment.  

While on remand, any outstanding outpatient clinical records 
should be associated with the record, for the sake of 
completeness.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain outpatient clinical records for 
this veteran from August 2007 forward.

2.  Following the association of 
outstanding clinical records to the file, 
forward the claims file to a physician for 
review of the veteran's TDIU claim.  The 
physician is asked to review the veteran's 
claims file to determine whether the 
veteran's service-connected disabilities 
alone are of sufficient severity to 
produce unemployability.  The combination 
of the effects of the following service-
connected disabilities must be discussed: 
PTSD; diabetes mellitus with diabetic 
retinopathy of the right eye; hearing 
loss; tinnitus; pes planus; erectile 
dysfunction; and any other disabilities 
for which service connection has been 
granted at the time of the review.  A 
rationale for any opinion offered is 
requested.   

3.  Thereafter, readjudicate the issue on 
appeal, to include consideration of the 
claim under 38 C.F.R. § 4.16(a) and 
4.16(b).  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


